Examiner’s Amendment
Authorization for this examiner’s amendment was given in an interview with Attorney Sean Lynch on 02/16/2021.
The application has been amended as follows: 
Claim 1, line 15: insert --such that they are configured to correspond, respectively, to the placement of a bottom edge of the first and second eyebrow shape-- after “other”
	Claim 4, line 2: strike “the” before “user’s face”, and replace it with --a--


REASONS FOR ALLOWANCE

    PNG
    media_image1.png
    446
    1116
    media_image1.png
    Greyscale

Ferrar Figure 3, Annotated
The following is an examiner’s statement of reasons for allowance: Claim 1, as amended, is allowable over the prior art. The closest prior art to claim 1 is US 2917058 (Ferrar) which teaches an eyebrow template (Column 1, lines 15-18) comprising a flexible material (Column 1, lines 52-54) comprising a vertical center line dividing the flexible material into a left portion and a right portion (Annotated Figure 3, #14; See obvious to combine embodiments reasoning in previous office action); the flexible material comprising a left contour on a bottom edge of the left portion (Annotated Figure 3, #16), the first left contour corresponding to an upper edge of a first eyebrow shape (Column 2, lines 24-.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D AGGER whose telephone number is (571)270-1801.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-









/THOMAS DREW AGGER/Examiner, Art Unit 3772                                                                                                                                                                                                        
/JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772